Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made this
1st day of March, 2011, by and between PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Company”), and ANTHONY M. SANFILIPPO, an individual
(“Executive”), with respect to the following facts and circumstances:
RECITALS
The Company employed Executive as its Chief Executive Officer and President
pursuant to the terms and conditions of an Employment Agreement executed on
March 13, 2010, to be effective as of 5 p.m. Central Standard Time on March 14,
2010 (the “Effective Date”), (the “Employment Agreement”).
The Company and Executive wish to amend and restate the Employment Agreement in
order to better reflect the agreement of the parties as to the terms of
Executive’s employment and to eliminate certain discrepancies between
Executive’s Agreement and that of other executive officers of the Company.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the Employment Agreement is amended and restated to
read in its entirety as follows:
ARTICLE 1.
EMPLOYMENT AND TERM
1.1 Employment. The Company agrees to engage Executive in the capacity as Chief
Executive Officer and President of the Company, and Executive hereby accepts
such engagement by the Company upon the terms and conditions specified below.
Throughout the Term (as hereinafter defined) the Company will recommend that
Executive be elected as a member of the Board of Directors (the “Board”).
Executive agrees to resign from the Board of Directors immediately upon the
termination of his employment for any reason.
1.2 Term. The term of this Agreement shall commence as of the Effective Date
and, unless earlier terminated under Article 6 below, shall continue in force
until March 13, 2014 (the “Initial Term”); provided that commencing on
November 14, 2013 and as of November 14 of each year thereafter (a “Renewal
Date”), this Agreement shall automatically renew for additional one-year periods
(each, a “Renewal Period”), unless either party gives notice of non-renewal at
least one hundred twenty (120) days prior to the next each Renewal Date. The
Initial Term of this Agreement, together with any Renewal Periods, is referred
to as the “Term.”

 

 



--------------------------------------------------------------------------------



 



ARTICLE 2.
DUTIES OF EXECUTIVE
2.1 Duties. Executive shall perform all the duties and obligations generally
associated with the position of Chief Executive Officer and President subject to
the control and supervision of the Company’s Board of Directors (or a committee
thereof), and such other executive duties consistent with the foregoing as may
be assigned to him from time to time by the Company. Executive shall perform the
services contemplated herein faithfully, diligently, to the best of his ability
and in the best interests of the Company. Executive shall at all times perform
such services in compliance with, and to the extent of his authority, shall to
the best of his ability cause the Company to be in compliance with, any and all
laws, rules and regulations applicable to the Company of which Executive is
aware. Executive shall, at all times during the Term, in all material respects
adhere to and obey any and all written internal rules and regulations governing
the conduct of the Company’s employees, as established or modified from time to
time; provided, however, in the event of any conflict between the provisions of
this Agreement and any such rules or regulations, the provisions of this
Agreement shall control.
2.2 Location of Services. Executive’s principal place of employment shall be at
the Company’s headquarters in Las Vegas, Nevada, or at such other location as
Executive and the Board of Directors shall agree upon. The Company understands
that Executive maintains a home office in Germantown, Tennessee. The Company
shall reimburse Executive for his business travel expenses to and from such
office. Executive understands he will be required to travel to the Company’s
various operations as part of his employment. For six (6) months following the
Effective Date, Executive may commute to Las Vegas, Nevada. During such time the
Company will pay or reimburse Executive for the reasonable costs of travel, a
furnished executive apartment in Las Vegas, Nevada, car rental and other related
and reasonable expenses. The Company shall also reimburse Executive for the
reasonable commercial travel of Executive’s wife and three (3) dependent
children during this six (6) month period. When Executive relocates to Las
Vegas, Nevada, the Company will pay on a one time basis for the reasonable
moving expenses of Executive and his family, in accordance with the Company’s
relocation policy in effect as of the Effective Date or as subsequently approved
by the Compensation Committee. The Company acknowledges and agrees to consider
that Executive has circumstances which may require Executive to exceed the
Company’s current relocation allowance cap, subject to the Board’s approval.
Executive shall only be reimbursed for commuting and relocation expenses upon
receipt from Executive of supporting receipts in accordance with the Company’s
reimbursement policies. Executive shall be responsible for his taxes, if any, on
amounts reimbursed under this Section 2.2.
2.3 Exclusive Service. Except as otherwise expressly provided herein, Executive
shall devote his entire business time, attention, energies, skills, learning and
best efforts to the business of the Company. Executive may serve as a consultant
for Multimedia Games, Inc., a Texas corporation (“MGAM”), for a reasonable
period of time, not to exceed six (6) months, to facilitate the smooth
transition of leadership of MGAM. Executive shall recuse himself from all MGAM
matters that involve actual or potential conflicts with the Company. Executive
may participate in social, civic, charitable, religious, business, educational
or professional associations so long as such participation does not materially
interfere with the duties and

 

-2-



--------------------------------------------------------------------------------



 



obligations of Executive hereunder. This Section 2.3, however, shall not be
construed to prevent Executive from making passive outside investments so long
as such investments do not require material time of Executive or otherwise
interfere with the performance of Executive’s duties and obligations hereunder.
Executive shall not make any investment in an enterprise that competes with the
Company without the prior written approval of the Company after full disclosure
of the facts and circumstances; provided, however, that this sentence shall not
preclude Executive from owning up to one-half percent (0.5%) of the securities
of a publicly traded entity (a “Permissible Investment”). During the Term,
Executive shall not directly or indirectly work for or provide services to or,
except as permitted above, own an equity interest in any person, firm or entity
engaged in the casino gaming, card club or horse racing business. In this
regard, and for purposes of this section only, Executive acknowledges that the
gaming industry is national in scope and that accordingly this covenant shall
apply throughout the United States. With the prior approval of the Board of
Directors (which approval may subsequently be revoked by the Board in its
discretion) Executive may (i) serve on boards of charitable and not for profit
organizations; (ii) serve on one board of a for profit public corporation in
addition to the Company’s Board (and retain any compensation received
therefrom); and (iii) serve on boards of privately held entities in which
Executive has an ownership interest (and retain any compensation received
therefrom); so long as such activities, individually or in the aggregate do not
materially interfere with Executive’s duties hereunder.
2.4 Stock Purchase. Executive purchased One Hundred Twenty Five Thousand
(125,000) shares of the Company’s Common Stock pursuant to the Common Stock
Purchase Agreement dated March 13, 2010 between the Company and Executive.
ARTICLE 3.
COMPENSATION
3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Eight Hundred
Forty Thousand Dollars ($840,000) per year during each of the years of the Term;
payable in accordance with the Company’s regular payroll schedule from time to
time (less any deductions required for Social Security, state, federal and local
withholding taxes, and any other authorized or mandated similar withholdings).
Executive shall not receive any compensation for services as a member of the
Company’s Board of Directors.
3.2 Annual and Other Bonuses. Executive shall be entitled to earn bonuses with
respect to each year of the Term during which Executive is employed under this
Agreement up to not less than One Hundred Fifty Percent (150%) of his base
salary, with a targeted bonus of One Hundred Percent (100%) of Executive’s base
salary, determined under the Company’s Annual Performance Based Plan for
Executive Officers, or any successor Plan (the “Bonus Plan”). Any such Bonus
shall be structured to comply with Section 162(m) of the Internal Revenue Code
unless otherwise determined by the Committee and shall be based on performance
criteria developed by the Committee. Any such bonus shall be subject to (i) the
Executive being employed by the Company on the day after the end of the
Company’s fiscal year or such later date as the Bonus Plan shall specify; and
(ii) the Company’s Policy on Recovery of Incentive Compensation in Event of
Financial Restatement attached as Appendix A hereto. Any such

 

-3-



--------------------------------------------------------------------------------



 



bonus earned by Executive shall be paid annually within ninety (90) days after
the conclusion of the Company’s fiscal year, except for any portion of the bonus
with respect to 2010 which is paid in Executive’s discretion in restricted
stock, any portion of the bonus with respect to a year later than 2010 which is
paid in the Company’s discretion in restricted stock, and any portion of the
bonus which Executive shall elect to defer under the Company’s deferred
compensation plan. Bonuses relative to partial years shall be prorated.
Executive may also receive special bonuses in addition to his annual bonus
eligibility at the discretion of the Board of Directors or the Committee; it
being understood that there is no entitlement thereto hereunder. Any bonuses
paid hereunder with respect to 2010 shall be paid, at the Executive’s
discretion, in cash and/or restricted stock. Any bonuses paid hereunder with
respect to later years of the Term shall be paid, in the Company’s discretion,
in cash and/or restricted stock; provided, however, that Executive’s allocation
of cash and restricted stock shall be the same as that of other senior executive
officers for the year.
3.3 Equity Awards.
3.3.1 As an inducement to Executive entering into this Agreement, on the
Effective Date the Company shall grant Executive an option to purchase 650,000
shares of the Company’s common stock (the “Option Grant”). Such option shall
vest in five equal annual installments, with an exercise price equal to the
closing price of the Company’s common stock on the last trading day before the
Effective Date. The terms of the option shall be subject to the Option Agreement
executed concurrently herewith. Such award shall constitute an “inducement
grant” within the meaning of the rules of the New York Stock Exchange and shall
be granted and the underlying shares of common stock issued outside of the stock
option plans of the Company.
3.3.2 The Option Grant is intended to be the only grant of options, restricted
stock units, or (except as set forth in Section 3.2) restricted stock to
Executive during the first two years of the Initial Term. Thereafter, the
Company may grant to Executive options or other equity compensation pursuant to,
and subject to the terms and conditions of, the then current equity compensation
plan of the Company. The Company’s Compensation Committee shall set the amount
and terms of such options or other equity compensation.
ARTICLE 4.
EXECUTIVE BENEFITS
4.1 Vacation. In accordance with the general policies of the Company applicable
generally to other senior executives of the Company pursuant to the Company’s
personnel policies from time to time, Executive shall be entitled to not less
than four (4) weeks vacation each calendar year, without reduction in
compensation. Vacation expense will not accrue and unused vacation time will not
accrue for severance purposes.

 

-4-



--------------------------------------------------------------------------------



 



4.2 Benefits. Executive shall receive all other such benefits as the Company may
offer to other senior executives of the Company generally under the Company
personnel plans, practices, policies and programs in effect from time to time,
such as health and disability insurance coverage, paid sick leave and fully
eligible participation in deferred compensation plans. Executive is currently
covered by a previous employer’s health insurance plan. In the event the
Executive chooses to retain his existing healthcare coverage, the Company shall
reimburse Executive for the current co-pay owed for the coverage of Executive,
spouse, and dependent children in lieu of Company medical benefit. In the event
Executive chooses to no longer remain on his previous employer’s plan, then
Executive, his spouse and his dependent children will become eligible for the
Company’s medical benefit plan. The Company will provide an executive physical
on an annual basis to Executive and his spouse. The Company shall provide
Executive coverage for those benefit items made generally available to its
senior level executive employees that are not currently covered under
Executive’s plan through his previous employer (e.g. short and long-term
disability and so forth) on the same terms provided to its other senior level
executive employees.
4.3 Indemnification. Executive shall have the benefit of indemnification to the
fullest extent permitted by applicable law, which indemnification shall continue
after the termination of this Agreement for such period as may be necessary to
continue to indemnify Executive for his acts while an officer of the Company. In
addition, the Company shall cause Executive to be covered by the Company’s
policies of directors and officers liability insurance in effect from time to
time in accordance with their terms, to the maximum extent of the coverage
available for any director or officer of the Company.
ARTICLE 5.
REIMBURSEMENT FOR EXPENSES
5.1 Executive shall be reimbursed by the Company for all ordinary and necessary
expenses incurred by Executive in the performance of his duties or otherwise in
furtherance of the business of the Company in accordance with the policies of
the Company in effect from time to time. Executive shall keep accurate and
complete records of all such expenses, including but not limited to, proof of
payment and purpose. Executive shall account fully for all such expenses to the
Company. No reimbursement will be made later than the close of the calendar year
following the calendar year in which the expense was incurred. Expenses eligible
for reimbursement in any one taxable year shall not affect the amount of
expenses eligible for reimbursement in any other taxable year, and the right to
expense reimbursement shall not be subject to liquidation or exchange for any
other benefit.
ARTICLE 6.
TERMINATION
6.1 Termination for Cause. Without limiting the generality of Section 6.3, the
Company shall have the right to terminate Executive’s employment, without
further obligation or liability to Executive, upon the occurrence of any one or
more of the following events, which events shall be deemed termination for cause
(“Cause”).
6.1.1 Failure to Perform Duties. If Executive neglects to perform the material
duties of his employment under this Agreement in a professional and businesslike
manner, other than due to his Disability (unless such Disability is due to
substance or alcohol abuse), after having received thirty (30) days written
notice specifying such failure to perform and a reasonable opportunity to
perform.

 

-5-



--------------------------------------------------------------------------------



 



6.1.2 Willful Breach. If Executive willfully commits a material breach of this
Agreement and fails to cure such breach within thirty (30) days of written
notice thereof or a material willful breach of his fiduciary duty to the
Company.
6.1.3 Wrongful Acts. If Executive is convicted of a felony or misdemeanor
involving acts of moral turpitude or commits fraud, misrepresentation,
embezzlement or other acts of material misconduct against the Company (including
violating or condoning the violation of any material rules or regulations of
gaming authorities which could have a material adverse effect on the Company)
that would make the continuance of his employment by the Company materially
detrimental to the Company.
6.1.4 Failure To Be Licensed or Approved by the Company’s Compliance Committee.
Executive shall promptly, accurately and truthfully complete all forms provided
by the Company’s Compliance Committee and shall fully cooperate in any
background investigation conducted pursuant to the Company’s Compliance Program.
Executive shall also apply for all applicable gaming licenses, if required,
within ninety (90) days of the Effective Date of this Agreement, to the extent
Executive is not already licensed or on file as of the date hereof. If Executive
fails to be recommended for approval and retention by the Compliance Committee
or Executive fails to be licensed in all jurisdictions in which the Company or
its subsidiaries has gaming facilities within the date required by any
jurisdiction, or if any of such licenses shall be revoked or suspended at any
time during the Term, or if the Company is directed to cease business with
Executive by any governmental authority; or if the Company determines in its
reasonable judgment that Executive was or might be involved in, or is about to
be involved in, any activity, relationship(s) or circumstance which could or
does jeopardize the Company’s business, reputation or any of such licenses; or
any of the Company’s licenses is threatened to be, or is, denied, curtailed,
suspended or revoked as a result of Executive’s employment by the Company or as
a result of his actions, then the Company may by thirty (30) days written notice
to Executive terminate the Agreement for Cause. Executive agrees to promptly
submit to the licensing requirements of all jurisdictions in which the Company
or its subsidiaries does business. The Company shall bear all expenses incurred
in connection with such licenses.
6.2 Death or Disability. This Agreement shall terminate on the death or
“Disability” of Executive. Executive will be deemed to have a “Disability” when
he is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a substantially continuous period
of not less than 180 days, or begins receiving income replacement benefits for a
period of not less than three months under an accident and health plan of the
Company or an affiliate by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 6 months. If there should be a
dispute between the Company and Executive as to Executive’s physical or mental
Disability for purposes of this Agreement, the question shall be settled by the
opinion of an impartial reputable physician or psychiatrist agreed upon by the
parties or their representatives, or if the parties cannot agree within ten
(10) days after a request for designation of such party, then a physician or
psychiatrist designed by the Clark County Medical Association or similar body.
The certification of such a physician or psychiatrist as to the questioned
dispute shall be final and binding upon the parties hereto.

 

-6-



--------------------------------------------------------------------------------



 



6.3 Termination Without Cause. Notwithstanding anything to the contrary herein,
the Company shall have the right to terminate Executive’s employment under this
Agreement at any time without Cause by giving thirty (30) days written notice of
such termination to Executive. Failure by the Company to extend the Term for any
Renewal Period shall not be a termination of this Agreement Without Cause.
6.4 Termination by Executive for Good Reason. Executive may terminate his
employment under this Agreement on thirty (30) days prior notice to the Company
for good reason (“Good Reason”). For purposes of this Agreement, “Good Reason”
shall mean and be limited to (i) a material breach of this Agreement by the
Company (including without limitation the assignment to Executive of duties
materially inconsistent with his status Chief Executive Officer and President of
the Company, or any material reduction in the authority, duties or
responsibilities of Executive, including any such material reduction caused by
the appointment of an Executive Chairman of the Board of Directors whose
authority materially limits Executive’s authority, duty or responsibility);
(ii) any relocation of his or its principal place of business outside the
greater Las Vegas metropolitan area (without Executive’s consent); (iii) the
requirement that Executive report to anyone other than the Board or a committee
thereof; (iv) the failure of Executive to be nominated and recommended for
election or re-election, as appropriate, as a member of the Board; (v) a
material reduction by the Company in Executive’s then Base Salary or Bonus
targets, a material reduction in other benefits (except as such benefits may be
changed or reduced for other senior executives), or the failure by the Company
to pay Executive any material portion of his current compensation when due; or
(vi) following a Change in Control, (A) the failure of any acquiring or
successor company, or, if the acquiring or successor company is a subsidiary of
another company, the failure of the highest-level parent of the acquiring or
successor company, to enter into an agreement naming Executive as the Chief
Executive Officer of the acquiring or successor company, or of the highest-level
parent, as the case may be; (B) a requirement that Executive, as Chief Executive
Officer of the acquiring or successor company or highest-level parent, must
report to an executive or non-executive Chairman of the Board of Directors whose
authority materially limits Executive’s authority, duty or responsibility; or
(C) Executive’s termination for Good Reason from the Company and any parent
entity or termination without cause by the Company and any parent entity within
eighteen (18) months of a Change in Control. Notwithstanding the foregoing,
except with respect to a termination by Executive following a Change in Control,
Executive’s resignation shall not be treated as a resignation for Good Reason
unless (a) Executive notifies the Company (including any acquiring and/or
successor company) in writing of a condition constituting Good Reason within
thirty (30) days following Executive’s becoming aware of such condition; (b) the
Company fails to remedy such condition within thirty (30) days following such
written notice (the “Remedy Period”); and (c) Executive resigns within thirty
(30) days following the expiration of the Remedy Period. Further, in the event
that Executive resigns for Good Reason and within two years from such date
accepts employment with the Company, any acquirer or successor to the Company’s
business or any affiliate, parent, or subsidiary of either the Company or its
successor, then Executive will forfeit any right to severance payments hereunder
and will reimburse the Company for the full amount of such payments received by
Executive within thirty (30) days of accepting such employment.

 

-7-



--------------------------------------------------------------------------------



 



6.5 Effect of Termination.
6.5.1 Payment of Salary and Expenses Upon Termination. Any termination under
this Section 6 shall be effective upon receipt of notice by Executive or the
Company, as the case may be, of such termination or upon such other later date
as may be provided herein or specified by the Company or Executive in the notice
(the “Termination Date”), except as otherwise provided in this Section 6. If
this Agreement is terminated, all benefits provided to Executive by the Company
hereunder shall thereupon cease, except as provided in this Section 6.5, and the
Company shall pay or cause to be paid to Executive all accrued but unpaid base
salary, any compensation previously voluntarily deferred by Executive payable in
accordance with the provisions of the applicable deferred compensation plan and
in accordance with Executive’s election under such plan, and, except in the case
of Termination for Cause, as additional severance and notwithstanding the
provisions of Section 3.2 hereof, a prorated bonus for the year of termination.
Such prorated bonus shall be determined and paid as follows: (a) First, the
performance criteria shall be applied to the entire year of termination to
determine the bonus that Executive would have received for the entire year if
his employment had not terminated, (b) Second, amount determined under clause
(a) of this sentence shall be multiplied by a fraction, the numerator of which
is the number of days in the year before the date of the termination of
Executive’s employment and the denominator of which is three hundred sixty five
(365), to determine the amount of the prorated bonus, and (c) Third, the
prorated bonus shall be paid at the times and in the form specified when the
Compensation Committee determined the performance criteria for the year, or, if
no such time was then specified, within ninety (90) days after the end of the
year in which the termination of employment occurred. If at the Termination
Date, Executive shall have satisfied all the requirements to earn an annual
bonus relative to the calendar year immediately preceding the Termination Date
but such bonus has not yet been paid, then except in the case of a Termination
for Cause, such bonus shall be paid to Executive at the same time such bonus was
otherwise scheduled to have been paid. In addition, promptly upon submission by
Executive of his unpaid expenses incurred prior to the Termination Date and
owing to Executive pursuant to Article 5, reimbursement for such expenses shall
be made. If the Agreement is terminated for “Cause,” or by the Executive without
“Good Reason”, Executive shall not be entitled to receive any payments other
than as specified in this Section 6.5.1. Termination by the Company for Cause
shall be in addition to and without prejudice to any other right or remedy that
the Company may be entitled to at law, in equity, or under this Agreement.
6.5.2 Termination Without Cause or Termination by Executive for Good Reason
Other than in Connection with a Change of Control or due to Death or Disability.
If the Company terminates Executive without Cause or Executive terminates for
Good Reason other than in connection with a Change of Control as contemplated by
Section 6.5.3, or due to death or disability, the following shall apply (but
only clause (b) hereof in the case of death or disability):

  (a)   Executive shall be entitled to receive an amount equal to one hundred
fifty percent (150%) times (i) Executive’s annual base salary (the “Base
Severance Benefit”) in effect on the date of termination; plus (ii) the Bonus
Amount (as hereinafter defined).

 

-8-



--------------------------------------------------------------------------------



 



      The Bonus Amount shall equal the average annual bonus paid to Executive in
the three years prior to termination (or such shorter period, during which
Executive is employed); provided, however, for purposes of calculating the Bonus
Amount, any bonus paid to Executive for any period less than a full calendar
year shall be annualized. The Base Severance Benefit shall be paid to Executive
in equal monthly installments over eighteen (18) months immediately following
the date of termination in accordance with the Company’s regular salary payment
schedule from time to time. The Bonus Amount shall be paid in two equal annual
installments on the first and second anniversaries of the termination of
employment. In addition, Executive shall be entitled to receive any amounts
payable under Section 6.5.1 above. The payments contemplated herein shall not be
subject to any duty of mitigation by Executive nor to offset for any income
earned by Executive following termination.     (b)   Executive shall also be
entitled to receive health benefits coverage for Executive and his dependents,
and disability insurance coverage for Executive, under the same plan(s) or
arrangement(s) under which Executive and his dependents were covered immediately
before his death or Disability or plan(s) established or arrangement(s) provided
by the Company or any of its Subsidiaries thereafter for the benefit of senior
executives (the “Health and Disability Coverage Continuation”) until the
earliest of (i) eighteen (18) months; and (ii) the date Executive (and in the
case of his dependents, the dependents) becomes covered or eligible for coverage
under any other group health plan or group disability plan (as the case may be)
not maintained by the Company or any of its Subsidiaries; provided, however,
that if such other group health plan excludes any pre-existing condition that
Executive or Executive’s dependents may have when coverage under this
Section 6.5.2 shall continue (but not beyond the period described in clause
(i) of this sentence) with respect to such pre-existing condition until such
exclusion under such other group health plan lapses or expires. The Company
shall pay any applicable premiums on such insurance coverage and shall reimburse
Executive or his estate, as the case may be, for any taxes payable thereon. In
the event Executive is required to make an election under Sections 601 through
607 of the Employee Retirement Income Security Act of 1974, as amended (commonly
known as COBRA) to qualify for the benefits described in this Section 6.5.2, the
obligations of the Company and its Subsidiaries under this Section 6.5.2 shall
be conditioned upon Executive’s timely making such an election. Nothing
contained herein shall prevent Executive or his dependants from securing
continued coverage under COBRA at their own expense to the extent permitted by
COBRA

 

-9-



--------------------------------------------------------------------------------



 



      or otherwise applicable law. Any payment or reimbursement of benefits
under this Section 6.5.2 that is taxable to Executive or his dependents shall be
made by December 31 of the calendar year following the calendar year in which
Executive or his dependent incurred the expense. Expenses eligible for
reimbursement in any one taxable year shall not affect the amount of expenses
eligible for reimbursement in any other taxable year, and the right to expense
reimbursement shall not be subject to liquidation or exchange for any other
benefit.     (c)   Any outstanding unvested stock options, restricted stock or
restricted stock units (collectively “Equity Grants”) at the date of termination
which would otherwise vest during the twelve (12) months following termination
shall immediately become vested and may be exercised in accordance with their
terms for the period provided in Section 6.6. The remaining unvested Equity
Grants shall immediately terminate.

6.5.3 Termination Without Cause or Termination by Executive for Good Reason in
Connection With or Within the Eighteen (18) Months After a Change of Control. If
the Company terminates Executive without Cause or Executive terminates for Good
Reason in connection with or within eighteen (18) months after a Change of
Control, the following shall apply:

  (a)   The Company shall pay to Executive in lieu of the Base Severance
Benefit, in a lump sum as soon as practicable, but in no event later than thirty
(30) days after the termination of Executive’s employment, (i) an amount (the
“Change of Control Severance Benefit”) equal to one hundred fifty percent (150%)
of the sum of Executive’s annual base salary in effect on the date of
termination and the Bonus Amount, plus (ii) any amounts payable under
Section 6.5.1. In addition, Executive shall also be entitled to receive
continuation of health and disability insurance coverage as specified in Section
6.5.2(b) and all unvested Equity Grants, including any unvested replacement
Equity Grants that may have been granted to Executive to replace unvested Equity
Grants that expired by their terms in connection with a Change of Control, shall
immediately become vested and may be exercised in accordance with their terms
and Section 6.6 hereof. To the extent that any unvested Equity Grants terminate
by their terms at the time of or in connection with a Change of Control and
replacement Equity Grants of at least equivalent value are not granted to
Executive, the Executive shall receive as additional cash severance at the time
of termination the consideration paid for the securities underlying the unvested
expired Equity Grants at the time of the Change of Control less, to the extent
applicable, (a) the exercise price or other consideration payable by Executive
for the Equity Grants; and (b) the value of any replacement Equity Grants
realized by Executive through or as a result of such termination.

 

-10-



--------------------------------------------------------------------------------



 



  (b)   For purposes of this Agreement, a “Change of Control” shall mean the
occurrence of any of the following:

  (i)   The direct or indirect acquisition by an unrelated “Person” or “Group”
or “Beneficial Ownership” (as such terms are defined below) of more than 50% of
the voting power of the Company’s issued and outstanding voting securities in a
single transaction or a series of related transactions;     (ii)   The direct or
indirect sale or transfer by the Company of substantially all of its assets to
one or more unrelated Persons or Groups in a single transaction or a series of
related transactions;     (iii)   The merger, consolidation or reorganization of
the Company with or into another corporation or other entity in which the
Beneficial Owners of more than 50% of the voting power of the Company’s issued
and outstanding voting securities immediately before such merger or
consolidation do not own more than 50% of the voting power of the issued and
outstanding voting securities of the surviving corporation or other entity
immediately after such merger, consolidation or reorganization; or     (iv)  
During any consecutive 12-month period, individuals who at the beginning of such
period constituted the Board of the Company (together with any new Directors
whose election to such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Company then in office.

None of the foregoing events, however, shall constitute a Change of Control if
such event is not a “Change in Control Event” under Treasury
Regulation Section 1.409A-3(i)(5) or successor IRS guidance. For purposes of
determining whether a Change of Control has occurred, the following Persons and
Groups shall not be deemed to be “unrelated”: (A) such Person or Group directly
or indirectly has Beneficial Ownership of more than 50% of the issued and
outstanding voting power of the Company’s voting securities immediately before
the transaction in question, (B) the Company has Beneficial Ownership of more
than 50% of the voting power of the issued and outstanding voting securities of
such Person or Group, or (C) more than 50% of the voting power of the issued and
outstanding voting securities of such

 

-11-



--------------------------------------------------------------------------------



 



Person or Group are owned, directly or indirectly, by Beneficial Owners of more
than 50% of the issued and outstanding voting power of the Company’s voting
securities immediately before the transaction in question. The terms “Person,”
“Group,” “Beneficial Owner,” and “Beneficial Ownership” shall have the meanings
used in the Securities Exchange Act of 1934, as amended. Notwithstanding the
foregoing, (I) Persons shall not be considered to be acting as a “Group” solely
because they purchase or own stock of the Company at the same time, or as a
result of the same public offering, (II) however, Persons will be considered to
be acting as “Group” if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction, with the Company, and (III) if a Person, including an entity, owns
stock both in the Company and in a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, with
the Company, such shareholders shall be considered to be acting as a Group with
other shareholders only with respect to the ownership in the corporation before
the transaction.
6.5.4 I.R.C. Section 409A. (a) The compensation arrangements under this
Agreement are intended to comply with, or be exempt from, Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and will be
interpreted in a manner intended to comply with, or be exempt from, Code
Section 409A. If any payment of money or other benefits due to the Executive
hereunder could cause the application of an accelerated or additional tax under
Code Section 409A (a “409A Tax”), the Company, in its sole discretion, may
decide such payments or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such 409A
Tax; provided, however, neither the Company, nor its respective officers,
employees and/or representatives, shall have any liability to the Executive with
respect to any such determination, or any such taxes, interest or penalties, or
liability for nay other alleged damages related thereto. (b) In the event that
any compensation with respect to Executive’s separation from service is
“deferred compensation” within the meaning of Code Section 409A, the stock of
the Company or any affiliate is publicly traded on an established securities
market or otherwise, and Executive is determined to be a “specified employee,”
as defined in Section 409A(a)(2)(B)(i) of the Code, payment of such compensation
shall be delayed as required by Code Section 409A. Such delay shall last six
months from the date of Executive’s separation from service, except in the event
of Executive’s death. Within thirty (30) days following the end of such
six-month period, or, if earlier, Executive’s death, the Company will make a
catch-up payment to Executive equal to the total amount of such payments that
would have been made during the six-month period but for this Section 6.5.4.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of
Section 409A. Payments of compensation or benefits on Executive’s termination of
employment (other than accrued salary and other accrued amounts that must be
paid under applicable law, and “welfare benefits” specified in Treasury
Regulations Section 1.409A-1(a)(5)) shall be paid only if and when the
termination of employment constitutes a “separation from service” under Treasury
Regulation Section 1.409A-1(h).

 

-12-



--------------------------------------------------------------------------------



 



6.5.5 Suspension. In lieu of terminating Executive’s employment hereunder for
Cause under Section 6.1, the Company shall have the right, at its sole election,
to suspend the performance of duties by Executive under this Agreement during
the continuance of events or circumstances under Section 6.1 for an aggregate of
not more than thirty (30) days during the Term (the “Default Period”) by giving
Executive written notice of the Company’s election to do so at any time during
the Default Period. The Company shall have the right to extend the Term beyond
its normal expiration date by the period(s) of any suspension(s). The Company’s
exercise of its right to suspend the operation of this Agreement shall not
preclude the Company from subsequently terminating Executive’s employment
hereunder; provided nothing herein shall eliminate the Company’s obligation to
provide required written notice, or prevent Executive from having the
opportunity to cure any defect raised in such notice, to the extent applicable
under the relevant subsection of Section 6.1. Executive shall not render
services to any other person, firm or corporation in the casino business during
any period of suspension. Executive shall be entitled to continued compensation
and benefits pursuant to the provisions of this Agreement during the Default
Period.
6.6 Exercisability of Equity Grants. All vested Equity Grants will terminate on
the earlier of (a) the expiration of their stated terms or (b) one (1) year
after the termination of Executive’s employment with the Company, regardless of
the cause of such termination, except that, in the event of a termination for
“Cause” or Executive’s termination without Good Reason, all vested Equity Grants
will terminate on the earlier of (I) the expiration of the stated term, or
(II) thirty (30) days after the termination. As provided in the Equity Grants,
agreements, unvested Equity Grants will terminate on the termination of
Executive’s continuous status as an employee, director, or consultant with the
Company, except to the extent that such Equity Grants become vested as a result
of such termination under the terms of the governing Equity Grant agreement or
this Agreement.
6.7 No-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or its subsidiaries and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any other contract or agreement with the Company or its
subsidiaries at or subsequent to the Date of Termination (“Other Benefits”),
which such Other Benefits shall be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Agreement. Notwithstanding the foregoing, if Executive receives payments
and benefits pursuant to Article VI of this Agreement, Executive shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of the Company and its subsidiaries, unless otherwise specifically
provided therein in a specific reference in or to this Agreement.
6.8 Full Settlement. Except as expressly provided for herein, in no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment.
6.9 Release. It shall be a condition for Executive’s right to receive any
severance benefits hereunder that he execute a general release in favor of the
Company and its affiliates in the form as attached hereto and Appendix B and
covering such additional matters as may be reasonably requested by the Company,
which release shall not encompass the payments contemplated hereby. The timing
of payments under this Agreement upon the execution of the general release shall
be governed by the following provisions:

 

-13-



--------------------------------------------------------------------------------



 



  (a)   The Company must deliver the release to Executive for execution no later
than fourteen (14) days after Executive’s termination of employment. If the
Company fails to deliver the release to Executive within such fourteen (14) day
period, Executive will be deemed to have satisfied the release requirement and
will receive payments conditioned on execution of the release as though
Executive had executed the release and all revocation rights had lapsed at the
end of such 14 day period.     (b)   Executive must execute the release within
forty-five (45) days from its delivery to him.     (c)   If Executive has
revocation rights, Executive shall exercise such rights, if at all, not later
than seven (7) days after executing the release.     (d)   In any case in which
the release (and the expiration of any revocation rights) could only become
effective in a particular tax year of Executive, payments conditioned on
execution of the release shall begin within twenty (20) days after the release
becomes effective and revocation rights have lapsed.     (e)   In any case in
which the release (and the expiration of any revocation rights) could become
effective in one of two taxable years of Executive depending on when Executive
executes the release, payments conditioned on execution of the release shall not
begin before the first business day of the later of such tax years.

6.10 Excise Tax Limitation.
6.10.1 Notwithstanding anything contained in this Agreement to the contrary,
(i) in the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Code) to be paid or made payable to Executive or for
Executive’s benefit pursuant to the terms of this Agreement or otherwise in
connection with, or arising out of, Executive’s employment with the Company or
any of its Subsidiaries on a “change of control” within the meaning of
Section 280G of the Code (a “Payment” or “Payments”) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), and (ii)
(A) the net amount of the Payments Executive would retain after payment of the
Excise Tax and federal and state income taxes on the Payments would be less than
(B) the net amount of the Payments Executive would retain, after payment of the
Excise Tax and federal and state income taxes on the Payments, if the Payments
were reduced to the extent necessary that no portion of the Payments would be
subject to the Excise Tax (the “Section 4999 Limit”), then the Payments shall be
reduced (but not below zero) to the Section 4999 Limit. Unless Executive shall
have given prior written notice specifying a different order to the Company to
effectuate the limitations described in the preceding sentence, the Company
shall reduce or eliminate the Payments by first reducing or eliminating those
Payments or benefits which are not payable in cash and then by reducing or
eliminating cash Payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the Determination (as
hereinafter defined). Any notice given by Executive pursuant to the preceding
sentence shall take precedence over the provisions of any other Agreement,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation. For purposes of the calculations described above, it
shall be assumed that Executive’s tax rate will be the maximum marginal federal
and state income tax rate on earned income.

 

-14-



--------------------------------------------------------------------------------



 



6.10.2 All determinations required to be made under this Section 6.10 (each, a
“Determination”) shall be made, at the Company’s expense, by the accounting firm
which is the Company’s accounting firm prior to a “change of control” (within
the meaning of Section 280G of the Code) or another nationally recognized
accounting firm designated by the Board (or a committee thereof) prior to the
change of control (the “Accounting Firm”). The Accounting Firm shall provide its
calculations, together with detailed supporting documentation, both to the
Company and to Executive before payment of Executive’s Severance Payment
hereunder (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive (in either case provided that the
Company or Executive believes in good faith that any of the Payments may be
subject to the Excise Tax). Within ten (10) calendar days of the delivery of the
Determination to Executive, Executive shall have the right to dispute the
Determination (the “Dispute”). The existence of any Dispute shall not in any way
affect Executive’s right to receive the Payments in accordance with the
Determination. If there is no Dispute, the Determination by the Accounting Firm
shall be final, binding and conclusive upon the Company and Executive, subject
to the application of Section 6.10.3.
6.10.3 As a result of the uncertainty in the application of Sections 4999 and
280G of the Code, it is possible that the Payments either will have been made or
will not have been made by the Company, in either case in a manner inconsistent
with the limitations provided in Section 6.10.1 (an “Excess Payment” or
“Underpayment”, respectively). If it is established pursuant to (i) a final
determination of a court for which all appeals have been taken and finally
resolved or the time for all appeals has expired, or (ii) an Internal Revenue
Service (the “IRS”) proceeding which has been finally and conclusively resolved,
that an Excess Payment has been made, such Excess Payment shall be deemed for
all purposes to be a loan to Executive made on the date Executive received the
Excess Payment and Executive shall repay the Excess Payment to the Company on
demand, together with interest on the Excess Payment at one hundred twenty
percent (120%) of the applicable federal rate (as defined in Section 1274(d) of
the Code) compounded semi-annually from the date of Executive’s receipt of such
Excess Payment until the date of such repayment. If it is determined (i) by the
Accounting Firm, the Company (which shall include the position taken by the
Company, together with its consolidated group, on its federal income tax return)
or the IRS, (ii) pursuant to a determination by a court, or (iii) upon the
resolution to Executive’s satisfaction of the Dispute, that an Underpayment has
occurred, the Company shall pay an amount equal to the Underpayment to Executive
within ten (10) calendar days of such determination or resolution, together with
interest on such amount at one hundred twenty percent (120%) of the applicable
federal rate compounded semi-annually from the date such amount should have been
paid to Executive pursuant to the terms of this Agreement or otherwise, but for
the operation of this Section 6.10.3, until the date of payment.

 

-15-



--------------------------------------------------------------------------------



 



ARTICLE 7.
CONFIDENTIALITY
7.1 Nondisclosure of Confidential Material. In the performance of his duties,
Executive may have access to confidential records, including, but not limited
to, development, marketing, organizational, financial, managerial,
administrative and sales information, data, specifications and processes
presently owned or at any time hereafter developed or used by the Company or its
agents or consultants that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and is disclosed to Executive in confidence. Executive
acknowledges that the Confidential Material constitutes proprietary information
of the Company which draws independent economic value, actual or potential, from
not being generally known to the public or to other persons who could obtain
economic value from its disclosure or use, and that the Company has taken
efforts reasonable under the circumstances, of which this Section 7.1 is an
example, to maintain its secrecy. Except in the performance of his duties to the
Company or as required by a court order or any gaming regulator or as required
for his personal tax or legal advisors to advise him, Executive shall not,
directly or indirectly for any reason whatsoever, disclose, divulge,
communicate, use or otherwise disclose any such Confidential Material, unless
such Confidential Material ceases to be confidential because it has become part
of the public domain (not due to a breach by Executive of his obligations
hereunder). Executive shall also take all reasonable actions appropriate to
maintain the secrecy of all Confidential Information. All records, lists,
memoranda, correspondence, reports, manuals, files, drawings, documents,
equipment, and other tangible items (including computer software), wherever
located, incorporating the Confidential Material, which Executive shall prepare,
use or encounter, shall be and remain the Company’s sole and exclusive property
and shall be included in the Confidential Material. Upon termination of this
Agreement, or whenever requested by the Company, Executive shall promptly
deliver to the Company any and all of the Confidential Material, not previously
delivered to the Company, that is in the possession or under the control of
Executive.
7.2 Assignment of Intellectual Property Rights. Any ideas, processes, know-how,
copyrightable works, maskworks, trade or service marks, trade secrets,
inventions, developments, discoveries, improvements and other matters that may
be protected by intellectual property rights, that relate to the Company’s
business and are the results of Executive’s efforts during the Term
(collectively, the “Executive Work Product”), whether conceived or developed
alone or with others, and whether or not conceived during the regular working
hours of the Company, shall be deemed works made for hire and are the property
of the Company. In the event that for whatever reason such Executive Work
Product shall not be deemed a work made for hire, Executive agrees that such
Executive Work Product shall become the sole and exclusive property of the
Company, and Executive hereby assigns to the Company his entire right, title and
interest in and to each and every patent, copyright, trade or service mark
(including any attendant goodwill), trade secret or other intellectual property
right embodied in Executive Work Product. The Company shall also have the right,
in its sole discretion to keep any and all of Executive Work Product as the
Company’s Confidential Material. The foregoing work made for hire and assignment
provisions are and shall be in consideration of this agreement of employment by
the Company, and no further consideration is or shall be provided to Executive
by the Company with respect to these provisions. Executive agrees to execute any
assignment documents the Company may require confirming the Company’s ownership
of any of Executive Work Product. Executive also waives any and all moral rights
with respect to any such works, including without limitation any and all rights
of identification of authorship and/or rights of approval, restriction or
limitation on use or subsequent modifications. Executive promptly will disclose
to the Company any Executive Work Product.

 

-16-



--------------------------------------------------------------------------------



 



7.3 No Unfair Competition After Termination of Agreement. Executive hereby
acknowledges that the sale or unauthorized use or disclosure of any of the
Company’s Confidential Material obtained by Executive by any means whatsoever,
at any time before, during or after the Term shall constitute unfair
competition. Executive shall not engage in any unfair competition with the
Company either during the Term or at any time thereafter.
7.4 Covenant Not to Compete. In the event this Agreement is terminated by the
Company or by Executive, for a reason other than one specified in Section 6.2
above or the expiration of the Initial Term or any Renewal Term without this
Agreement being renewed, then for a period of one year after the effective date
of such termination, Executive shall not, directly or indirectly, work for or
provide services to or own an equity interest (except for a Permissible
Investment) in any person, firm or entity engaged in the casino gaming, card
club or horseracing business which competes against the Company in any “market”
in which the Company owns or operates a casino, card club or horseracing
facility. For purposes of this Agreement, “market” shall be defined as the area
within a 100 mile radius of any casino, card club or horseracing facility owned
or operated or under construction by the Company.
7.5 No Hire Away Policy. In the event this Agreement is terminated prior to the
normal expiration of the Term, either by the Company, or by Executive, for any
reason, then for a period of one (1) year after the effective date of such
termination, Executive shall not, directly or indirectly, for himself or on
behalf of any entity with which he is affiliated or employed, hire any person
known to Executive to be an employee of the Company or any of its subsidiaries
(or any person known to Executive to have been such an employee within six
(6) months prior to such occurrence). Executive shall not be deemed to hire any
such person so long as he did not directly or indirectly engage in or encourage
such hiring.
7.6 No Solicitation. During the Term and for a period of one (1) year
thereafter, or, if sooner, for a period of one (1) year after earlier
termination of this Agreement prior to expiration of the Term, and regardless of
the reason for such termination (whether by the Company or Executive), Executive
shall not directly or indirectly, for himself or on behalf of any entity with
which he is affiliated or employed, solicit any employee of the Company or any
of its subsidiaries (or any person who was such an employee within six
(6) months prior to such occurrence) or encourage any such employee to leave the
employment of the Company or any of its subsidiaries.
7.7 Non-Solicitation of Customers. During the Term and for a period of one
(1) year thereafter, or, if sooner, for a period of one (1) year after the
earlier termination of this Agreement prior to the expiration of the Term, and
regardless of the reason for such termination (whether by the Company or
Executive), Executive shall not solicit any customers of the Company or its
subsidiaries or any of their respective casinos or card clubs, or knowingly
encourage any such customers to leave the Company’s casinos or card clubs or
knowingly encourage any such customers to use the facilities or services of any
competitor of the Company or its subsidiaries. Executive shall at no times use
proprietary customer lists or Confidential Material to solicit customers.

 

-17-



--------------------------------------------------------------------------------



 



7.8 Irreparable Injury. The promised service of Executive under this Agreement
and the other promises of this Article 7 are of special, unique, unusual,
extraordinary, or intellectual character, which gives them peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law.
7.9 Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 and
Article 2 hereof and that the Company shall be entitled to injunctive relief
(which shall include, but not be limited to, restraining Executive from directly
or indirectly working for or having an ownership interest (except for a
Permissible Investment) in any person engaged in the casino, gaming or
horseracing businesses in any market which the Company or its affiliates owns or
operates any such business, using or disclosing the Confidential Material) and
to specific performance as remedies for any such breach. Executive agrees that
the Company shall be entitled to such relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of proving actual damages and without the necessity of posting a bond or making
any undertaking in connection therewith. Any such requirement of a bond or
undertaking is hereby waived by Executive and Executive acknowledges that in the
absence of such a waiver, a bond or undertaking might otherwise be required by
the court. Such remedies shall not be deemed to be the exclusive remedies for
any breach of the obligations in this Article 7, but shall be in addition to all
other remedies available at law or in equity.
ARTICLE 8.
ARBITRATION
8.1 General. Except for a claim for injunctive relief under Section 7.9, any
controversy, dispute, or claim between the parties to this Agreement, including
any claim arising out of, in connection with, or in relation to the formation,
interpretation, performance or breach of this Agreement shall be settled
exclusively by arbitration, before a single arbitrator, in accordance with this
Article 8 and the then most applicable rules of the American Arbitration
Association. Judgment upon any award rendered by the arbitrator may be entered
by any state or federal court having jurisdiction thereof. Such arbitration
shall be administered by the American Arbitration Association. Arbitration shall
be the exclusive remedy for determining any such dispute, regardless of its
nature. Notwithstanding the foregoing, either party may in an appropriate matter
apply to a court for provisional relief, including a temporary restraining order
or a preliminary injunction, on the ground that the award to which the applicant
may be entitled in arbitration may be rendered ineffectual without provisional
relief. Unless mutually agreed by the parties otherwise, any arbitration shall
take place in Las Vegas, Nevada.

 

-18-



--------------------------------------------------------------------------------



 



8.2 Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of Executive, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in executive employment agreements) provided by the office of the
American Arbitration Association having jurisdiction over Las Vegas, Nevada. If
the parties are unable to agree upon an arbitrator from the list so drawn, then
the parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.
8.3 Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, stockholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation. In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.
8.4 Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. The Company shall be responsible for the
costs and fees of the arbitration, unless Executive wishes to contribute (up to
50%) of the costs and fees of the arbitration. Notwithstanding the foregoing,
the prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.
8.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

-19-



--------------------------------------------------------------------------------



 



ARTICLE 9.
MISCELLANEOUS
9.1 Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.
9.2 Entire Agreement. This Agreement, the Nonqualified Stock Option Agreement
dated March 14, 2010 between the Company and the Executive, and the Common Stock
Purchase Agreement dated March 13, 2010 between the Company and Executive
constitute the total and complete agreement of the parties and supersedes all
prior and contemporaneous understandings and agreements heretofore made,
including the Employment Agreement, and there are no other representations,
understandings or agreements.
9.3 Counterparts. This Agreement may be executed in one of more counterparts,
each of which shall be deemed and original, but all of which shall together
constitute one and the same instrument.
9.4 Severability. Each term, covenant, condition or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, condition or provision shall be deemed by an arbitrator or a court of
competent jurisdiction to be invalid or unenforceable, the court or arbitrator
finding such invalidity or unenforceability shall modify or reform this
Agreement to give as much effect as possible to the terms and provisions of this
Agreement. Any term or provision which cannot be so modified or reformed shall
be deleted and the remaining terms and provisions shall continue in full force
and effect.
9.5 Waiver or Delay. The failure or delay on the part of the Company, or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof. A waiver, to be effective, must be in writing
and signed by the party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.
9.6 Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.
Except as provided in this Section 9.6, without the prior written consent of
Executive, this Agreement shall not be assignable by the Company. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

-20-



--------------------------------------------------------------------------------



 



9.7 No Assignment or Transfer by Executive. Neither this Agreement nor any of
the rights, benefits, obligations or duties hereunder may be assigned or
transferred by Executive. Any purported assignment or transfer by Executive
shall be void.
9.8 Necessary Acts. Each party to this Agreement shall perform any further acts
and execute and deliver any additional agreements, assignments or documents that
may be reasonably necessary to carry out the provisions or to effectuate the
purpose of this Agreement.
9.9 Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.
9.10 Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 48 hours after mailing, if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the party at his address set forth as
follows or any other address that any party may designate by written notice to
the other parties:

         
 
  To Executive:   Anthony M. Sanfilippo
 
      c/o Butler, Snow, O’Mara, Stevens & Cannada, PLLC
 
      6075 Poplar Avenue, Suite 500
 
      Memphis, Tennessee 38119
 
      Attention: Todd P. Photopulos, Esq.  
 
  To the Company:   Pinnacle Entertainment, Inc.
 
      8918 Spanish Ridge Avenue
 
      Las Vegas, Nevada 89148
 
      Attn: General Counsel
 
      Telephone: 702 784-7777
 
      Facsimile: 702 784-7773

9.11 Headings and Captions. The headings and captions used herein are solely for
the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.
9.12 Construction. All terms and definitions contained herein shall be construed
in such a manner that shall give effect to the fullest extent possible to the
express or implied intent of the parties hereby.
9.13 Counsel. Executive has been advised by the Company that he should consider
seeking the advice of counsel in connection with the execution of this Agreement
and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate. The Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement not to exceed $10,000.

 

-21-



--------------------------------------------------------------------------------



 



9.14 Withholding of Compensation. Executive hereby agrees that the Company may
deduct and withhold from the compensation or other amounts payable to Executive
hereunder or otherwise in connection with Executive’s employment any amounts
required to be deducted and withheld by the Company under the provisions of any
applicable Federal, state and local statute, law, regulation, ordinance or
order.
9.15 References to Sections of the Code. All references in this Agreement to
sections of the Code shall be to such sections and to any successor or
substantially comparable sections of the Code or to any successor thereto.
9.16 Effect of Delay. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, including without limitation
the right of Executive to terminate employment for Good Reason pursuant to
Section 6.5, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Employment Agreement to be duly executed this 1st day of March, 2011.

          THE COMPANY   PINNACLE ENTERTAINMENT, INC.
      By:   /s/ John A. Godfrey       Its: Executive Vice President, General
Counsel and Secretary              EXECUTIVE   ANTHONY M. SANFILIPPO
      /s/ Anthony M. Sanfilippo                

 

-22-



--------------------------------------------------------------------------------



 



         

APPENDIX A
POLICY ON RECOVERY OF INCENTIVE COMPENSATION
IN EVENT OF FINANCIAL RESTATEMENT
The following rules shall apply if (1) there is a restatement of the Company’s
financial statements for the fiscal year for which a bonus is paid, other than a
restatement due to changes in accounting principles or applicable law, (2) the
restatement results in whole or in part from the negligence, misconduct or
malfeasance of the participant, and (3) the Compensation Committee determines
that a participant has received an “excess bonus” for the relevant fiscal year.

  1.   The amount of the excess bonus shall be equal to the difference between
the bonus paid to the participant and the payment or grant that would have been
made based on the restated financial results.     2.   The requirement to repay
all or a portion of the excess bonus as determined by the Compensation Committee
shall only exist if the Audit Committee has taken steps to consider restating
the financials prior to the end of the third year following the year in
question.     3.   The Compensation Committee may take such action in its
discretion that it determines appropriate to recover all or a portion of the
excess bonus if it deems such action appropriate under the facts and
circumstances. Such actions may include recovery of all or a portion of such
amount from the participant from any of the following sources: prior incentive
compensation payments, future payments of incentive compensation, cancellation
of outstanding equity awards, future equity awards, gains realized on the
exercise of stock options, and direct repayment by the participant.
Participant’s receipt of the bonus constitutes his agreement that, if requested
by the Compensation Committee, he shall repay to the Company the excess bonus
(or that portion thereof specified by the Committee) within 90 days of the time
that he is notified by the Committee of the overpayment. Application of this
policy does not preclude the Company from taking any other action to enforce a
participant’s obligations to the Company, including termination of employment or
institution of civil or criminal proceedings.

This Policy shall be applicable to all incentive compensation paid subsequent to
the adoption of the Policy.
This Policy is in addition to the requirements of Section 304 of the
Sarbanes-Oxley Act of 2002 that are applicable to the Company’s Chief Executive
Officer and Chief Financial Officer.

 

-1-



--------------------------------------------------------------------------------



 



APPENDIX B
RELEASE and RESIGNATION
For valuable consideration, receipt of which is hereby acknowledged, the
undersigned Anthony M. Sanfilippo (“Executive”), for himself and his spouse,
heirs, estate, administrators and executors, hereby fully and forever releases
and discharges Pinnacle Entertainment, Inc., a Delaware corporation (the
“Company”), and each of its subsidiaries and the officers, directors, employees,
attorneys and agents of the Company and each such subsidiary, of and from any
and all claims, demands, causes of action of any kind or nature, in law, equity
or otherwise, whether known or unknown, which Executive has had, may have had,
or now has, or may have, arising out of or in connection with Executive’s
employment with the Company and/or its subsidiaries or the termination of such
employment; provided, however, that nothing contained herein is intended to nor
shall constitute a release of the Company from any obligations it may have to
Executive under any written employment agreement between Executive and the
Company in effect as of the date hereof, or any deferred compensation plan or
arrangement in which Executive participates or any rights of indemnification
under the Company’s Articles, Bylaws, Indemnity Trust Agreement or the like, or
coverage under Director and Officer Insurance, nor shall it prevent Executive
from exercising his rights, if any, under any such employment agreement or under
any stock option, restricted stock or similar agreement in effect as of the date
hereof in accordance with their terms.
Executive represents and warrants that he has not assigned or in any way
conveyed, transferred or encumbered all or any portion of the claims or rights
covered by this release.
Executive hereby resigns from all positions as an officer, director or employee
of the Company and each of its subsidiaries or affiliates effective the date
hereof and further agrees to execute such further evidence of such resignations
as may be necessary or appropriate to effectuate the foregoing.
Executed this       day of                      , 20   .

                        Executive           

 

-1-